Citation Nr: 0615865	
Decision Date: 06/01/06    Archive Date: 06/13/06	

DOCKET NO.  04-24 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
on a direct basis and as secondary to in-service exposure to 
herbicides. 

2.  Entitlement to service connection for cardiac disease, on 
a direct basis and as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission







FINDINGS OF FACT

1.  Diabetes mellitus is not shown to have been present 
during the veteran's active military service or for many 
years thereafter and is not shown to be related in any way to 
such service.  

2.  The veteran did not have active military service in the 
Republic of Vietnam.

3.  Diabetes mellitus is not shown to be the result of 
inservice herbicide exposure.  

4.  A cardiac disease is not shown to have been present 
during the veteran's active military service or for many 
years thereafter and is not shown to be related in any way to 
such service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus or heart disease were not incurred in 
or aggravated by active military service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2005).  

2.  A cardiac disease was not incurred or aggravated in 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision on the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. §  
5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements 
of the service connection claim.  Those five elements 
include:  (1) Veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claims as evidenced by a 
letter sent to him in January 2004.  Furthermore, in an April 
2006 letter, the RO provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in light of an award of a service 
connection claim.  Any inadequacy in the notice provided to 
the veteran on these latter two elements results in no 
prejudice to him in the Board's proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  (Where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In light of the fact that the Board 
(for reasons given below) concludes that the preponderance of 
the evidence is against the veteran's service connection 
claims, any question as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

With regard to the duty assist, the RO has obtained, and 
associated with the veteran's claims folder, the veteran's 
service medical records and all pertinent post service 
clinical documentation.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record that could be 
obtained.  Thus, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
that no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claims.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Thus, in order to prevail on the issue of service connection, 
there must be (1)  medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, where a veteran served continuously ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and diabetes mellitus and/or 
a cardiovascular disorder become manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  These diseases including Type 
II diabetes also known as diabetes mellitus.  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
off shore or service in other locations if the conditions of 
service involve duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2005).  

Moreover, a disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  See also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (which holds 
that, when aggravation of a disease or injury for which 
service connection has not been granted is proximately due 
to, or is the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability, 
and no more, over and above the degree of disability existing 
prior to the aggravation).  

In the present case, the veteran, whose active service 
extended from June 1963 to March 1967, contends that, while 
stationed in Thailand, his duty station at an Air Force base 
received extensive Agent Orange spraying to clear foliage and 
brush.  However, there is no official confirmation of any 
such Agent Orange spraying at the veteran's duty station in 
Thailand during the time he was there.  Further, his service 
personnel records do not provide any evidence that he 
physically served in the Republic of Vietnam.  He is, 
therefore, not entitled to presumptive service connection for 
diabetes mellitus under the regulatory Agent Orange 
provisions.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

Importantly, this presumption is not the sole method for 
showing causation.  A veteran may establish service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d, 1039, 1042 (Fed. Cir. 1994).  

Service medical records are negative for complaints of, 
treatment for, or findings of diabetes mellitus.  In fact, 
the first competent evidence of diabetes mellitus is dated in 
November 1991.  According to a private medical report dated 
in that month, the veteran had been diagnosed with type II 
diabetes mellitus.  The Board acknowledges that, in an 
October 2003 statement, a private physician who had treated 
the veteran for several years explained that the veteran's 
medical problems, which included type II diabetes, have 
"progressed over the years."  Significantly, however, this 
physician did not specifically associate the veteran's 
diagnosed diabetes mellitus with his active military duty.  

With regard to the veteran's claim for service connection for 
a cardiovascular disorder, the Board notes that the service 
medical records are negative for evidence of complaints of, 
treatment for, or findings of any such disability.  
Furthermore, the first competent evidence of a diagnosis of a 
cardiovascular disorder is dated in November 2001.  According 
to a private medical report dated in that month, the veteran 
had been diagnosed with electric heart disease as well as a 
history of paroxysmal atrial fibrillation and congestive 
heart failure.  The Board acknowledges that, in the October 
2003 statement, the private physician who had treated the 
veteran for several years explained that the veteran's 
medical problems, which included atrial fibrillation, 
congestive heart failure, and coronary artery disease have 
"progressed over the years."  Significantly, however, this 
physician did not specifically associate the veteran's 
diagnosed atrial fibrillation, congestive heart failure, and 
coronary artery disease with his active military duty.  

Moreover, in a June 2005 statement, another private physician 
noted that the veteran has been diagnosed with atrial 
fibrillation and coronary artery disease.  This doctor 
expressed his opinion that "[d]iabetes does affect A-Fib and 
coronary artery disease."  Significantly, however, as the 
Board has previously discussed in this decision, service 
connection is not warranted for diabetes mellitus.  Further a 
complete and thorough review of the claims folder indicates 
that service connection has not been warranted for any 
disability.  

The Board acknowledges the veteran's contentions that he has 
diabetes which can be attributable to alleged Agent Orange 
exposure during his active service and that he suffers from 
cardiac disease as a result of his diabetes.  Importantly, 
however, the veteran, as a lay person, is not competent to 
express an opinion concerning diagnoses, or etiology, of his 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The fact of the matter remains that the claims 
folder contains no competent evidence associating the 
currently diagnosed diabetes mellitus with the veteran's 
active military duty (including to any purported in-service 
exposure to herbicides) or associating the currently 
diagnosed cardiac disease with such service or with a 
service-connected disability.  (As the Board has noted in 
this decision, a complete and thorough review of the claims 
folder indicates that service connection has not been granted 
for any disorder.)  Thus, the Board finds that the 
preponderance of the evidence is clearly against the 
veteran's service connection claims.  These issues must, 
therefore, be denied.  


ORDER

Service connection for diabetes mellitus, on a direct basis 
and as secondary to in-service exposure to herbicides, is 
denied.

Service connection for a cardiac disease, on a direct basis 
and as secondary to service-connected disability, is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


